DETAILED ACTION
The following is a final office action in response to applicant’s amendments/remarks filed on 03/31/2021 for response of the office action mailed on 12/31/2020. Claims 1-20 & 22-23 were previously cancelled.  Therefore, claims 21 and 24 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mallik et al. (2016/0119920, corresponds to WO2016064522A1 as submitted in IDS), Mallik hereinafter, in view of Papasakellariou et al. (2014/0293843), Papasakellariou hereinafter.

Re. claims 21 and 24, Mallik teaches  a radio communication method (¶0007 - a method for communicating using dynamic uplink and downlink transmission time interval (TTI) switching in a wireless network)  and a terminal (Fig.3, 350) comprising: a receiver (Fig.3, 356) that receives resource information indicating a resource for transmission of a signal to be used for at least one of a synchronization and a cell recognition (Fig.1 & ¶0027 - one or more of UEs 115 may include a communicating component 361 configured to receive, … the frame structure (e.g., based on resource grants or other indicators received from an access point 105. Fig.5-8 & ¶0085 - Thus, at Block 706, the UE can optionally receive control data from the network entity in the first configurable TTI.. communicating component 361 can continue to receive downlink signals 509 in one or more TTIs, .. receive another notification of switching a configurable TTI from downlink communications to uplink communications.. downlink/uplink switch detecting component 512 can continue to detect switching from downlink to uplink communications in the configurable TTIs and from uplink to downlink communications to synchronize communications with eNB 504); and a processor (Fig.3, 359) that determines that the resource indicated by the resource information is not for uplink and performs time and frequency synchronization by using the signal received in the resource (Fig.8 & ¶0088 - Where one or more reference signals are detected in the TTI at Block 804, at Block 806 the UE may determine that the configurable TTI is configured for downlink communications (that is, not for uplink).  Downlink/uplink switch detecting component 512 can determine that the TTI is configured for downlink communications (that is, not for uplink)   where the one or more reference signals are detected in the TTI. The reference signals can correspond to downlink reference signals, such as CRS. Fig. 5-8 & ¶0085 -  downlink/uplink switch detecting component 512 can continue to detect switching from downlink to uplink communications in the configurable TTIs and from uplink to downlink communications to synchronize communications with eNB 504. Fig.3-4 & ¶0053 - Each frame can include one or more TTIs configured to be a dedicated downlink TTI 402, a configurable downlink or uplink TTI 404….a TTI can correspond to a TDD symbol (e.g., an OFDM symbol, a SC-FDM symbol, etc.)…designating dedicated downlink TTIs 402 and dedicated uplink TTIs 406 can enable radio resource management (RRM) measurements, synchronization between UEs and eNBs ), wherein the receiver (Fig.3, 356) receives the resource information by broadcast information or RRC signaling (¶0008 - receive, via the transceiver, a notification from a network entity of switching a configurable TTI ….  … The configurable TTI is one of a plurality of TTIs in a frame structure that allows dynamic switching of configurable TTIs between downlink and uplink communications within a frame. Fig.4 & ¶0053 – Each frame can include one or more TTIs configured to be a dedicated downlink TTI 402, a configurable downlink or uplink TTI 404, ….  designating dedicated downlink TTIs 402 and dedicated uplink TTIs 406 can enable radio resource management (RRM) measurements….…dedicated downlink TTIs 402 and dedicated uplink TTIs 406 can be radio resource control (RRC) configured between network nodes (e.g., between a UE and eNB)). Fig.4 & ¶0054 – Moreover, for example, the remaining TTIs 404, which are configurable for uplink or downlink communications, can be dynamically switched between uplink and downlink communications.  These TTIs 404 are also referred to herein as "configurable TTIs,". That is, along with dedicated downlink TTIs 402 and dedicated uplink TTIs 406, configurable TTS  404 (DL/UL) are configured by RRC as described in the aforesaid sections), and the processor (Fig.3, 359) determines that the resource is not for uplink based on the broadcast information or the RRC signaling and without needing  to detect the signal in the resource to determine that the resource is not for uplink. (See ¶0053-¶0054 - configurable TTS  404 (DL/UL) (i.e., dynamic switching between uplink and downlink communication) are configured by RRC. Fig.5 & ¶0060 - one or more processors 503 …defined by a downlink/uplink switch detecting component 512 for determining one or more configurable TTIs where communications with eNB 504 switch from downlink to uplink and/or vice versa. Fig.8 & ¶0088 -  at Block 806 the UE may determine that the configurable TTI is configured for downlink communications ((that is, not for uplink)).
Even though, Mallik discloses the processor determines that the resource is not for uplink based on the broadcast information or the RRC signaling and without needing  to detect the signal in the resource to determine that the resource is not for uplink, the claimed feature “based on the broadcast information or the RRC signaling”, is NOT expressly taught by Malik in ¶0054, relied on ¶0053 (in reference to dedicated TTIs 402/406) rather, however, in the analogous art, Papasakellariou explicitly discloses the processor (Fig.2, 240) determines that the resource is not for uplink based on the broadcast information or the RRC signaling and without needing  to detect the signal in the resource to determine that the resource is not for uplink (¶0074 - an UL TTI can be changed to a DL TTI (that is, not for uplink) without impacting conventional UEs because an eNB can ensure that such UEs do not transmit any signals in such UL TTIs.  ¶0075 - A TTI is referred to as a DL flexible TTI if it is an UL TTI in a conventional TDD UL-DL configuration and is adapted to a DL TTI (that is, not for uplink). ¶0082 - higher-layer signaling can inform a UE of a periodicity for an adaptation of a TDD UL-DL configuration and a configuration of a UE-common DL signaling that informs of an adaptation of a TDD UL-DL configuration.  The higher-layer signaling can use, for example, an Information Element (IE) `ConfigureTDD-ULDL-Adapt`.  This UE-common DL control signaling (PDCCH) is referred to as TDD-ULDL-Adapt.  The configuration of TDD-ULDL-Adapt can include a DCI format conveyed by TDD-ULDL-Adapt. ¶0095 - a starting DL TTI (that is, not for uplink) for TDD-ULDL-Adapt can be implicitly determined by a UE ..Fig.9 & ¶0113 - a UE receives higher-layer signaling of information element `ConfigureTDD-ULDL-Adapt`.  At step 903, the UE determines a timing (TTIs) and resources (CCEs) for monitoring a transmission of a TDD-ULDL-Adapt based on the received higher-layer signaling. ¶0115 - eNB to indicate whether it applies an adaptation of a TDD UL-DL configuration is to transmit a respective indication (such as using a one-bit indicator) in a broadcast channel conveying system information.  …. a channel providing a SIB associated with communication parameters a UE uses in order to continue communicating with an eNB. … only UEs capable of supporting an adaptation of a TDD UL-DL configuration may be able to identify this indication (the one-bit indicator)).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Mallik’s invention of  dynamic uplink/downlink frame structure for enhanced component carriers to include Papasakellariou’s invention of downlink signaling for adaptation of an uplink-downlink configuration in TDD communication system, because it provides a a DL signaling mechanism for supporting frequent adaptations of a TDD UL-DL configuration, either for a group of UEs or for an individual UE, in particular,  to support higher data rates by using  carrier aggregation (CA) where multiple component carriers are configured in a serving base station. (¶0008/¶0079-¶0080, Papasakellariou).

Response to Arguments
Applicant’s arguments filed 03/31/2021  with respect to claims 21 and 24  have been considered but they are not persuasive.

Regarding arguments in pages  4-6 for independent claim 21,  Applicant asserts that Mallik fails to teach,” the processor determines that the resource is not for uplink based on the broadcast information or the RRC signaling and without needing  to detect the signal in the resource to determine that the resource is not for uplink “. As discussed in the interview held on March 19, 2021 that Mallik discloses the limitation in different paragraphs as mentioned in the §103 rejection, which is NOT expressly disclosed for the claimed feature “based on the broadcast information or the RRC signaling “ as recited in paragraph 0054 (in reference to configurable TTIs),  but an individual in the field of endeavor, would be able to understand the implicit teaching of the claimed feature from the paragraphs 0053 as mentioned in the §103 rejection. As mentioned in the interview, the claimed feature is well known in the field of endeavor disclosed before the effective filling date of the instant application, for example,  Papasakellariou (2014/0293843 [Wingdings font/0xF3] a new reference), explicitly discloses the limitation as mentioned in §103 rejection.   

For these reasons, it is maintained that independent claim 21 and 24 are unpatenatble over Mallik in view of Papasakellariou (2014/0293843 [Wingdings font/0xF3] a new reference).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khoryaev;
Papasakellariou; 2014/0269452. See  Abstract, ¶0063, ¶0070, ¶0105, ¶0106-¶0112, ¶012- ¶0135  along with Fig. 15-16, Fig.22, Fig. 28 & Fig. 30.
YI; 2018/0205534. See  Abstract, ¶.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467